.Per Curiam:
This is an action for divorce, The answer counterclaims, alleg ing various acts of adultery by the plaintiff during the years from 1904 to 1909, in sixteen different paragraphs. Upon the concessions of the defendant and our consideration of the papers, the order appealed from should be modified as follows': In the paragraph marked 1 thereof, the words, “and circumstances” and the whole paragraph after the word “fourth” .should be stricken out; all of paragraph marked 3 should be stricken out; the words “times” “and circumstances ” should be stricken out of paragraphs marked 3, 4; 5, 6, 7 and 8; the wordsand circumstances ” should bo stricken out in paragraph" 9; the words “and circumstances” and the words “and describe each and every of the unknown women with whom such acts of adultery are alleged to have been com • mitted ” should be stricken out in paragraph 10;. strike out all of paragraph 11 and insert in lieu thereof upon the defendant’s consent “ Strike out of the seventh paragraph of the amended answer the words ‘ or with a woman whose name is unknown to the defendant; ’ ” strike out the whole paragraph 13 and insert in lieu thereof upon consent the following: “Strike out of the eighth paragraph Of the answer the words ‘or with a woman whose name'is unknown to defendant;’” strike out paragraph 13 of the order and in lieu thereof insert the following: “ Strike out in paragraph nineteen of the answer the words ‘ and with, onfe or more women whose names are unknown to the defendant ’ and specify with greater definiteness the times of commission of the acts of adultery alleged in said paragraph; ” strike out all of paragraph 14 of the order and insert in lieu thereof the following: “ Strike out of paragraph twentieth of the .answer the *909words ‘ and with one or more women whose names are unknown to defendant,’ and specify with definiteness and certainty the times and places of the commission of the acts of adultery alleged in said paragraph; ” strike out all of paragraph 15 of the order, and as so modified, the order is affirmed, without costs to either party. Present — Ingraham, P. J., Laughlin, Clarke, Scott and Miller, JJ, Order modified as directed in opinion, and as modified affirmed, without costs. Settle order on notice.